                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION

                                  NO. 7:13-CR-64-FL-1

UNITED STATES OF AMERICA               )
                                       )          ORDER TO SEAL
           v.                          )
                                       )
MICKEY RAY LOCKLEAR                    )
                                       )


      Upon motion of the United States, it is hereby ORDERED Government’s Motion to

Seal in the above-captioned matter be sealed until such time as requested to be unsealed

by the United States Attorney.

      It is FURTHER ORDERED that the Clerk provide a filed copy of the Motion and a

signed copy of the Order to the United States Attorney’s Office.

      IT IS SO ORDERED, this the 9th day of May, 2019




                                       _________________________________
                                       Honorable Louise Wood Flanagan
                                       United States District Judge
